1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     ben_galloway@fd.org
5
6    Attorney for Defendant
     SEAN ERIN KARJALA
7
8                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00164-JAM
12                         Plaintiff,                  STIPULATION AND ORDER TO SET STATUS
                                                       CONFERENCE
13            v.
14    SEAN ERIN KARJALA,                               DATE:       February 25, 2020
                                                       TIME        9:15 a.m.
15                         Defendant.                  JUDGE:      Hon. John A. Mendez
16
17           IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Heiko Coppola, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Sean Erin Karjala, that a status conference be scheduled for February 25,

21   2020 at 9:15 a.m.

22
             Mr. Karjala was recently sentenced in Trinity County to 30 years to life in state prison.
23
     He has been returned to federal custody to face the pending charge in this case. The defense is
24
     reviewing discovery and conducting investigation. In addition, the parties require additional
25
     time to review legal issues and case materials in light of the state sentence imposed, and meet
26
     and confer about a pre-trial disposition of this matter.
27
28           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

      Stipulation and [Proposed] Order to Set Status    -1-
      Conference
1    excluded of from the date the parties stipulated through and including February 25, 2020
2    pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv)[reasonable time to prepare], General Order
3    479, Local Code T4 based upon continuity of counsel and defense preparation.
4
5    DATED: December 30, 2019                          Respectfully submitted,
                                                       HEATHER E. WILLIAMS
6
                                                       Federal Defender
7
                                                       /s/ Benjamin D. Galloway
8                                                      Benjamin D. Galloway
                                                       Chief Assistant Federal Defender
9                                                      Attorney for SEAN ERIN KARJALA
10   DATED: December 30, 2019                          MCGREGOR W. SCOTT
                                                       United States Attorney
11
                                                       /s/ Heiko Coppola
12
                                                       HEIKO COPPOLA
13                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set Status     -2-
      Conference
1                                                      ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant the requested date in this case would
5    deny counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice is served by granting the requested
7    date and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    February 25, 2020, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare], General Order 479, and (Local Code T4). It
12   is further ordered that the status conference shall be set to February 25, 2020, at 9:15 a.m.
13
14   Dated: December 30, 2019                                 /s/ John A. Mendez_____________
                                                              Hon. John A. Mendez
15
                                                              United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set Status    -3-
      Conference
